Citation Nr: 0512717	
Decision Date: 05/10/05    Archive Date: 05/25/05

DOCKET NO.  04-36 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for bilateral shoulder 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, [redacted]


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel



INTRODUCTION

The appellant served on active duty from February 1946 to 
March 1973.  

This matter is before the Board of Veteran's Appeals (Board) 
from a May 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California, 
that denied the above claim.

The appellant testified at a personal hearing before the 
undersigned Acting Veterans Law Judge in April 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The appellant is seeking service connection for a bilateral 
shoulder condition, which he contends he incurred from 
playing football and an automobile accident during service.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).

The service medical records show that the veteran injured 
both shoulders during service.  In June 1967, the veteran 
complained of a painful, stiff right shoulder.  An X-ray 
report stated that in the inferior aspect of the middle 
distal half of the clavicle within the soft tissues there was 
evidence of an oblong sharply defined calcific density.  In 
June 1968, the veteran was involved in an automobile accident 
and injured his left shoulder.  

Post-service medical records show that the veteran underwent 
a bilateral examination, which showed mild degenerative 
change in both shoulders at the acromioclavicular joint.  An 
old avulsion was noted inferior to the right clavicle.  In 
April 2002, the veteran was diagnosed as having chronic tear 
of the deep fibers of the supraspinatus tendon of the left 
shoulder with associated osteoarthritis of the 
acromioclavicular and glenohumeral joints.  

The VA's duty to assist the appellant includes obtaining 
relevant medical records and a medical examination and/or 
opinion where the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board 
finds that a nexus medical opinion is necessary in order to 
make a determination on this matter.

In view of the foregoing, this case is REMANDED to the RO via 
the AMC in Washington, DC, for the following action:

1.The AMC should arrange for a 
comprehensive VA orthopedic examination 
to determine the nature and etiology of 
the veteran's bilateral shoulder 
condition.  The examiner designated to 
examine the appellant must review the 
evidence in his claims folder, including 
a complete copy of this REMAND.  All 
indicated tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.  Based on a 
review of the claims folder and the 
appellant's examination, the examiner is 
to opine on the following:

The examiner is requested to provide an 
opinion as to the date of onset and 
etiology of the veteran's bilateral 
shoulder disorder.  The examiner should 
state whether it is at least as likely as 
not that any current bilateral shoulder 
condition had its onset during active 
service or is related to any inservice 
disease or injury.  In addition, if the 
veteran has arthritis, if the onset of 
the arthritis was within one year of the 
veteran's separation from service.  

A complete rationale should be given for 
all opinions and conclusions expressed.  
In rendering the opinions and 
conclusions, the examiner should address 
the appellant's reported medical history 
during active service and in the post- 
service medical evidence and his 
statements and testimony.

2.  Then, readjudicate the appellant's 
claim on appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  If the decision 
with respect to the claim remains adverse 
to the appellant, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to comply with due process considerations 
and to obtain additional information.  No inference should be 
drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).








	                  
_________________________________________________
	J. CONNOLLY JEVTICH 
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


